Citation Nr: 1520398	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  The Veteran died in June 1993 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  

The appellant appeared at a hearing before the undersigned acting Veterans Law Judge (AVLJ) in May 2011.  A transcript of the hearing is in the claims file.

In August 2011, the Board denied the application to reopen the claim. The claimant appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court). In that litigation, a Memorandum Decision was issued by the Court in February 2013 vacating the Board's August 2011 decision and remanded the matter to the Board.  

In November 2013, the Board reopened the claim and remanded it for additional development. In March 2014, the Board again remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that a service-connected disability caused or contributed substantially or materially to cause his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, including cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Here, by way of an August 2010 letter, the AOJ advised the appellant of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The letter also provided the appellant with notice in accordance with Hupp, supra.  While the claimant was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing her with adequate notice in the above letter followed by a readjudication of the claim in the supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Relevant to the duty to assist, the Veteran's service treatment records, and post-service VA and private treatment records have been obtained and associated with the claims file.  The appellant has not identified any additional evidence that has not been requested or obtained.  Additionally, medical nexus opinions were obtained in February 2014 and June 2014 on the determinative issue of causation, which considered the appellant's specific contentions discussed below.  In obtaining these medical records and VA opinions, the Board finds substantial compliance with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ specifically clarified the issue on appeal.  Additionally, throughout the hearing and with regard to each particular issue, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the appellant and her representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board will proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  The Cause of Death Claim

When a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category, there would be included service-connected diseases or injuries of any evaluation (even 100 percent evaluations) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including other organic disease of the nervous system will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an original death certificate lists the principal cause of death as a possible myocardial infarction.  Parkinson's disease was listed as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, service connection had been established for anxiety neurosis, residuals of a left ankle fracture, and scar on the right scrotum.  

The appellant argues that the non-service connected Veteran's Parkinson's disease is actually the result of his military service and contributed to the Veteran's demise. 

Here, the Veteran's service treatment records note several complaints of tremors, fatigue, and weaknesses beginning in 1945.  However, a diagnosis of Parkinson's disease was not provided.  

Following his military service, the first documented problem of moderate tremors of the hands and arms was noted at a December 1948 examination.  Thereafter, a December 1951 VA neuropsychiatric examination was provided.  The VA examiner provided a diagnosis of mild anxiety reaction.  The next documented evidence of tremors was not until July 1980, when a private neurological examination diagnosed the Veteran with suspected rubral tremors.  

The Veteran was again examined by VA in September 1980.  At that time, the VA examiner noted that a neurologist examined the Veteran in some detail and told him that his shakiness was due to "nerves."  The VA examiner ultimately provided a diagnosis of anxiety neurosis with what appears to be a benign essential tremor. 

The first diagnosis of Parkinson's disease was not until an April 1983 VA examination.  However, this VA examiner did not provide an opinion as to the etiology or date of onset of the Veteran's Parkinson's disease because the Veteran had not filed a claim of entitlement to service connection for Parkinson's disease.  In fact, the remaining records, dated from 1983 until the Veteran's death in 1993, note his continuous treatment for his Parkinson's, but there are no opinions concerning the etiology of this disorder, including whether it is attributable to his military.  In this respect, a private treatment record dated in June 1991 notes the date of onset for Parkinson's disease to be approximately 8 to 9 years ago, which would indicate the date of onset was 1982 or 1983, which is supported by the evidence of record.   

In February 2014, a VA medical opinion was obtained on the determinative issue of causation.  The examiner opined that the Veteran's Parkinson's disease was not related to service because there were no reports of events in service that would predispose him to the subsequent development of Parkinson's disease.  However, the Board determined this opinion was inadequate because the examiner did not comment on the significance, if any, of the in-service reports of an anxiety related tremor.  

In June 2014, in compliance with the Board's remand directives, an additional opinion as to the etiology of the Veteran's Parkinson's disease was obtained.  The report reflects that the examiner reviewed the Veteran's claims file.  The examiner ultimately concluded that the tremor in service and the tremor reported in the 1980's were unrelated and, as a result, is less likely as not that the Veteran's Parkinson's disease was related to service or had continued since service.  By way of rationale, the VA examiner noted that the Veteran had periods of being "shaky" which accompanied his symptoms of anxiety, which in turn caused increased sympathetic activity.  These periods of shakiness were more likely than not manifestations of physiologic tremor.  The tremor did not require treatment.  Around 1979 he developed a different type of tremor that was present at rest, and which was observed when he did not appear to be anxious.  The tremor was asymmetric and was ultimately diagnosed as Parkinson's disease.  However, the VA examiner explained there is no correlation between the presence of enhanced physiologic tremor and the subsequent development of Parkinson's disease.  Further, it was noted that enhanced physiologic tremor and Parkinson's disease are not mutually exclusive as both can occur in the same individual, nor is it a marker for the future development of Parkinson's disease, nor does it predispose to the development of Parkinson's disease, which tends to progress at a linear rate.  In conclusion, the VA examiner stated that it is very unlikely that the Veteran would have first had Parkinson's disease in 1945 and not require treatment until 1980.  Moreover, the diagnosis of Parkinson's disease would have been apparent to a neurologist on an initial visit if it had been present for over thirty years.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that the most probative evidence of records shows that Parkinson's disease was not incurred in-servivce, did not manifest itself to a compensable degree in the first post-service year, did not continue since service, and that the post-service Parkinson's disease was not do to an in-service disease or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307, 3.307, 3.309 (2014).  Accordingly, the Board finds that the record does not show that the Veteran should have been service-connected for Parkinson's disease during his lifetime.  

In reaching the above conclusion, the Board has not overlooked the lay claims found in the record regarding the Veteran should have been service-connected for Parkinson's disease during his lifetime.  However, the Board finds the June 2014 VA examiner's opinions more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing Parkinson's disease requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinion that this disorder is caused by service is not competent evidence.  See Jandreau, supra. 

Furthermore, the Board notes that the appellant does not claim and the record does not show that the Veteran's service-connected anxiety neurosis, residuals of a left ankle fracture, and/or scar on the right scrotum caused or contributed substantially or materially to cause the Veteran's death. 

Accordingly, because the greater weight of the evidence shows that a service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death, the Board finds that a basis upon which to establish service connection for the cause of the Veteran's death has not been presented and the appeal is denied.   See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.312.  

In reaching the above conclusion, the Board has considered the applicability of the 

benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


